Name: Commission Directive 98/17/EC of 11 March 1998 amending Directive 92/76/EEC recognising protected zones exposed to particular plant health risks in the Community (Text with EEA relevance)
 Type: Directive
 Subject Matter: agricultural policy;  environmental policy;  agricultural activity;  European Union law
 Date Published: 1998-03-20

 Avis juridique important|31998L0017Commission Directive 98/17/EC of 11 March 1998 amending Directive 92/76/EEC recognising protected zones exposed to particular plant health risks in the Community (Text with EEA relevance) Official Journal L 085 , 20/03/1998 P. 0028 - 0028COMMISSION DIRECTIVE 98/17/EC of 11 March 1998 amending Directive 92/76/EEC recognising protected zones exposed to particular plant health risks in the Community (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 98/2/EC (2), and in particular the first subparagraph of Article 2(1)(h) thereof,Having regard to Commission Directive 92/76/EEC of 6 October 1992 recognising protected zones exposed to particular plant health risks in the Community (3), as last amended by Directive 96/76/EC (4),Whereas within the meaning of Commission Directive 92/76/EEC certain zones in France, Ireland and Italy were provisionally recognised as 'protected zones` in respect of certain harmful organisms for a period expiring on 31 December 1997;Whereas, from information supplied by Ireland and Italy and from the survey monitoring information gathered by Commission experts it appears that the provisional recognition of the protected zones for Ireland and Italy in respect of Erwinia amylovora (Burr.) Winsl. et al. should be extended for a further limited period to enable the responsible official bodies of Ireland and Italy to complete the information on the distribution of Erwinia amylovora and to complete their efforts for the eradication of this harmful organism in their respective countries;Whereas, from information supplied by France and from the survey monitoring information gathered by Commission experts it became apparent that the provisional recognition of the protected zone for France in respect of beet nectrotic yellow vein virus should be changed to a 'permanent` status and extended beyond 31 December 1997;Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1 In the first subparagraph of Article 1 of Directive 92/76/EEC:(a) the text 'in the case of (b) 2 for Ireland and the region of Apulia in Italy the said zones are recognised until 31 December 1997` is replaced by 'in the case of (b) 2 for Ireland and the region of Apulia in Italy the said zones are recognised until 31 December 1998`, and(b) the text 'and for France, the zone is recognised until 31 December 1997` is deleted.Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive with effect from 15 March 1998. They shall immediately inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The procedure for such a reference shall be adopted by Member States.2. Member States shall immediately communicate to the Commission the essential provisions of domestic law which they adopt in the field governed by this Directive. The Commission shall inform the other Member States thereof.Article 3 This Directive shall enter into force on the day following its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 11 March 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 26, 31. 1. 1977, p. 20.(2) OJ L 15, 21. 1. 1998, p. 34.(3) OJ L 305, 21. 10. 1992, p. 12.(4) OJ L 317, 6. 12. 1996, p. 20.